ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respon*511dent, Michael Clifford Hickey, Jr., Esquire, to indefinitely suspend by consent the Respondent from the practice of law. The Court having considered this Petition and accompanying Memorandum, it is this 14th day of August, 2013.
ORDERED, that Respondent, Michael Clifford Hickey, Jr., be and he is hereby indefinitely suspended by consent from the practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Michael Clifford Hickey, Jr., from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).